Citation Nr: 0511430	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-01 867	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for low back strain.  

2.	Entitlement to service connection for left shoulder 
bursitis.  

3.	Entitlement to service connection for dysthymia and major 
depression.  

4.	Entitlement to service connection for undiagnosed illness, 
claimed as Gulf War Syndrome.  

5.	Entitlement to an increased (compensable) rating for an 
allergic reaction.  

6.	Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The veteran served on active duty from October 1991 to June 
1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1991 to June 1994.

2.	On April 4, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, No. 
Little Rock, Arkansas, that the veteran died on January [redacted], 
2005.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2003).



ORDER

The appeal is dismissed.



		
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


